Order entered December 22, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00590-CV

                                TROY HEIFNER, Appellant

                                              V.

                         MARION NIXON,
 AS INDEPENDENT EXECUTOR OF ESTATE OF BILLIE DEAN HEIFNER, Appellee

                         On Appeal from the County Court at Law
                                 Rockwall County, Texas
                             Trial Court Cause No. CI 14-082

                                          ORDER
       We GRANT appellee’s December 18, 2015 second motion for an extension of time to

file a brief. Appellee shall file a brief by JANUARY 18, 2016.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE